Notice of Allowability
This office communication is in response to a response filed on 02/25/2022. Claims 1, 4 -7, 9,11-15,18-30 are allowed.  Claims 2,3,8,10,16,17 are cancelled. 

Response to Arguments
Applicant’s arguments, see Remarks – Pages 9-16, filed on 02/25/2022 with respect to claims 1,9,13 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks Pages 9-16, filed on 02/25/2022 and Interview Summary filed 06/30/2022 as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Timothy J. Meagher– Registration No. 39,302
The application is amended as follows:


(Currently Amended) Method for requesting a plurality of chunks by an hypertext transfer protocol (HTTP) 
determining, by said client, on the basis of said manifest file, a first plurality of chunks for being requested by said client, and determining a first request message for requesting said first plurality of chunks, said first request message comprising a first chunk template comprising one or more chunk template parameter fields and one or more first chunk template parameters, said first request message defining said first plurality of chunks; 
sending said first request message to a first network node
receiving a plurality of response messages, each response message comprising a chunk associated with one of said chunk identifiers that were determined on the basis of said one or more first chunk template parameters of said first request message and said first chunk template.  

2. 	(Cancelled).  
3.	 (Cancelled).  
4. 	(Currently Amended) The method 
3463571.v1Docket No.: 4965.1039-001 determining said one or more first chunk template parameters on the basis of at least part of 
each chunk template parameter being associated with at least one of:
 one or more chunk numbers or a range of chunk numbers, one or more chunk presentation times or a presentation time period, one or more chunk quality representations or a chunk quality presentation range, one or more chunk bitrates or a chunk bitrate range, one or more chunk sizes or a range of chunk sizes.  

5.	 (Currently Amended) The method a request uniform resource locator (URL) first chunk template and a resource location path associated with said at least one delivery node; and/or, wherein at least part of said one or more first chunk template parameters are added to said request message.  

6.	 (Currently Amended) The method the first request message further comprises:
 inserting a session identifier in said first request message, said session identifier allowing said client and/or said network node to link said first request message to one or more further request messages and/or response messages.  

7.	 (Currently Amended) The method 
 determining a second request message, wherein said second request message is configured for instructing said first network node to update at least part of said first plurality of chunk identifiers on the basis of a second plurality of chunk identifiers that are determined by said first network node on the basis of a second chunk template and 
8.	 (Cancelled).  
9. 	(Currently Amended) A network node configured for delivering a plurality of chunks to at least one hypertext transfer protocol (HTTP) 
at least one computer readable storage medium having computer readable program code embodied therewith, and 
at least one processor coupled to said computer readable storage medium, wherein responsive to executing the computer readable-3- 3463571.v1Docket No.: 4965.1039-001 program code, said at least one processor is configured to perform executable operations comprising: 
receiving a first request message for requesting delivery of a first plurality of chunks to said client, said first request message defining said first plurality of chunks, which are determined by said client, said first request message comprising a first chunk template comprising one or more chunk template parameter fields and one or more first chunk template parameters;
 determining a first plurality of chunk identifiers referencing said first plurality of chunks on the basis of said one or more first chunk template parameters and the first chunk template; and, 
sending at least one response message to said client, said response message comprising a chunk associated with one of said chunk identifiers that were determined on the basis of said first chunk template and said one or more first chunk template parameters.  

10.	 (Cancelled).  
11. 	(Currently Amended) [[A]] The network node according to claim 9 wherein said executable operations further comprise: 
receiving a second request message, wherein said second request message is configured for instructing said network node to update at least part of said first plurality of chunk identifiers on the basis of a second plurality of chunk identifiers that are determined by said first network node on the basis of a second chunk template and 

12. (Currently Amended) [[A]] The network node according to claim 9 wherein said executable operations further comprise:
 in response to said first request message, generating a response message associated with one or more chunks that cannot be delivered to said client by said first network node, said response message comprising a resource location path associated with a second network node that is capable of delivering said one or more chunks that cannot be delivered by said first network node; or, -4- 
3463571.v1Docket No.: 4965.1039-001 in response to said first request message, generating a second request message, associated with one or more chunks that cannot be delivered to said client by said first network node, said second request message comprising a resource location path associated with a second network node that is capable of delivering said one or more chunks that cannot be delivered by said first network node.
  
13. 	(Currently Amended) A user device comprising an hypertext transfer protocol (HTTP) 
 a non transitory  computer readable storage medium having computer readable program code embodied therewith, and
 a processor coupled to the computer readable storage medium, wherein responsive to executing the computer readable program code, the processor is configured to perform executable operations comprising: 
determining on the basis of said manifest file a first plurality of chunks for being requested and determining a first request message for requesting said first plurality of chunks, said first request message defining said first plurality of chunks, said first request message comprising a first chunk template comprising one or more chunk template parameter fields and one or more first chunk template parameters;
 sending said first request message to a first network nodeplurality of chunks determined by said client and requested with said first request message, on the basis of said one or more first chunk template parameters and the first chunk template; and,
receiving a plurality of response messages, each response message comprising a chunk associated with one of said chunk identifiers that were determined on the basis of said one or more first chunk template parameters of said first request message and said first chunk template; or, 
receiving at least one HTTP redirection message associated with one or more chunks that cannot be delivered to said client by said first network node, said HTTP -5- 3463571.v1Docket No.: 4965.1039-001 redirection message comprising a resource location path associated with a second network node that is capable of delivering said one or more chunks that cannot be delivered by said first network node.  

14.	 (Currently Amended)  The user device according to claim 13 wherein the   medium stores at least part of [[a]] the manifest file 
chunk identifiers for determining at least one delivery node for delivering chunks defined by said chunk identifiers to said client;
 a subscription support parameter for indicating that said at least one delivery node is configured for determining [[a]] the first plurality of chunk identifiers associated with said first plurality of chunks on the basis of  said one or more first chunk template parameters and [[a]] said  first chunk template; and, sending at least one response message to said client, said response message comprising a chunk associated with one of said chunk identifiers that were determined on the basis of said first chunk template and said one or more first chunk template parameters; and,
 a subscription format parameter for instructing said client to replace at least part of said one or more chunk template parameter fields in the  first chunk template of [[the]] a  request  uniform resource locator (URL) 
15.	 (Currently Amended) Computer program product, comprising software code portions configured for, when run in [[the]] a  memory of a computer, executing the method steps according to claim 1.  

16.	 (Cancelled)  
17.	 (Cancelled) -6- 3463571.v1Docket No.: 4965.1039-001  
18.	 (Currently Amended) The method according to claim 1, wherein said first request message comprises one of an HTTP GET message, an HTTP HEADERS Frame message and a WebSocket-based message, and wherein of the plurality of responses comprises an HTTP response message or a WebSocket-based response message.  

19.	 (Currently Amended) The method according to claim 1, wherein said first network node comprises a delivery node or a cache.  

20.	 (Currently Amended) The user device according to claim 13, wherein said first network node comprises a delivery node or a cache.  

21.	 (Currently Amended) The method according to claim 1, wherein said first plurality of chunk identifiers comprises a first plurality of URLs and said first chunk template comprises a URL chunk template.  
22. 	(Currently Amended)) The network 
23.	 (Currently Amended) The user  device according to claim 13, wherein said first plurality of chunk identifiers comprises a first plurality of URLs and said first chunk template comprises a URL chunk template.  
24.	 (Currently Amended) The network 
25.	 (Currently Amended) The user  device according to claim 13, wherein said first request message comprises an HTTP GET message.  
26.	 (Currently Amended) The user  device according to claim 13, wherein said HTTP redirection message further comprises a redirection URL associated with said second network node, said redirection URL comprising said first chunk template and one or more second chunk template parameters for defining the one or more chunks that cannot be delivered by said first network node.  
27. 	(Currently Amended) The method according to claim 5, wherein said one or more chunk template parameters are inserted in the header of said first request message, inserted in said request URL; and/or, appended to said request as a query string.  

28.	 (Currently Amended) The method according to claim 6, wherein said session identifier is added as a token to 
29.	 (Currently Amended) The method according to claim 7, wherein said second request message comprises an update parameter for instructing said first network node to update said first request message on the basis of the second request message.  

30. 	(Currently Amended) The network node according to claim 11, wherein said second request message comprises an update parameter for instructing said first network node to update said first request message on the basis of the second request message.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..
/YOUNES NAJI/
Primary Examiner, Art Unit 2445